                                                                                       PS/CD
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                   'Wis;

 FITZALBERT FULLER JR.,

                 Petitioner,

          -V-                                                   18-CV-6670CJS
                                                                ORDER
 DEPARTMENT OF CORRECTIONS,

                 Respondent.


                                      INTRODUCTION

         Pro se Petitioner Fitzalbert Fuller Jr., an inmate currently confined at the Green

Haven Correctional Facility, has filed a petition for mW of habeas corpus pursuant to 28

U.S.C. § 2254. Docket Item 1. The Petition was originally filed in the United States

District Court for the Southern District of Florida and subsequently transferred to this

Court.    Docket Item 5. By Order dated October 17, 2018, Docket Item 8, the Court

administratively closed Petitioner's case because he did not pay the $5.00 filing fee nor

did he submit a motion to proceed in forma pauperis.

         That Order specifically informed Petitioner that he could move to re-open his action

by either (1) paying the filing fee ($5.00) or (2) submitting a motion to proceed in forma

pauperis that includes a completed and signed prison certification section. The Court

gave Petitioner 30 days to fix this error and submit a motion to proceed in forma pauperis

along with the certification to the Court.

         Petitioner responded to the Court's Order but failed to include a completed and

signed certification. Docket Item 11. As a matter of discretion, the Court will provide

Petitioner with one final opportunity to fix his error. Petitioner has until February 5, 2019
                                               1
to either (1) pay the filing fee ($5.00) or (2) submit a motion to proceed in forma pauperis

that includes a completed and signed prison certification section.     If Petitioner does not

pay the filing fee or submit a signed certification by February 5, 2019, this case will be

dismissed without prejudice. See Leonard v. Lacy, 88 F.3d 181, 187-88 (2d Cir. 1996).

                                      CONCLUSION

       For the reasons set forth above, the Court will grant Petitioner one final opportunity

to fix the error in his in forma pauperis motion. Petitioner has until February 5, 2019 to

either (1) pay the filing fee ($5.00) or (2) submit a motion to proceed in forma pauperis

that includes a completed and signed prison certification section. If Petitioner fails to

comply with this deadline, this case will be dismissed, without prejudice, without further

order of the Court. To assist the petitioner, the Clerk of Court is directed to send to

Petitioner a blank in forma pauperis motion.

       SO ORDERED.



                                       U                 ChMes J. Sl{^usa
                                                     United States District Judge
            I      /   u
DATED:     vj ft <V/i "            aeT?
                Rochester, NY
